Citation Nr: 1216301	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an earlier effective date is warranted for dependency status for N. and K.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.



FINDINGS OF FACT

1.  An October 2000 rating decision awarded a combined disability rating of 50 percent, effective August 1, 2000, making the Veteran eligible to receive compensation for dependents.  

2.  On May 13, 2009, VA received a completed VA Form 21-686c from the Veteran.  

3.  In a letter dated in June 2009, the RO informed the Veteran that N. and K, were added as dependents, effective June 1, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2009, for the award of additional compensation for a dependency status for N and K are not met.  38 U.S.C.A. §§ 1115 , 5110 (West 2002); 38 C.F.R. §§ 3.4 , 3.31, 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2009 letter, the RO provided the Veteran with notice of the evidence required to substantiate her claim for an earlier effective date for dependency status for N. and K.  The letter explained how effective dates for dependency status are determined.  The VCAA notice advised the Veteran of what evidence VA would be responsible for getting and what evidence VA would attempt to obtain on her behalf.  

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished.  The pertinent documents, including birth and marriage ceritificates submitted by the Veteran have been associated with the claims file.  The Veteran also submitted statements on her behalf.  The Veteran has not identified any additional outstanding evidence that is pertinent to this claim.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Laws and Regulations

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2002); 38 C.F.R. § 3.400 (2011).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f)  (West 2002).

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115  (West 2002); 38 C.F.R. § 3.4(b)(2)  (2011).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2011).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. 
§ 3.401(b)(1) (2011).

The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2011).

Factual Background and Analysis

In an October 2000 rating decision, the Veteran was awarded service connection for removal of the uterus and both ovaries status post pelvic inflammatory diease, with an evaluation of 0 percent effective October 20, 1999, an evaluation of 100 percent effective April 13, 2000 and 50 percent, effective August 1, 2000.

Entitlement to special monthly compensation was established based on anatomical use of the reproduction organs, effective April 13, 2000.  A combined rating of 50 percent was established, effective August 1, 2000.

In her claim dated in October 1999, the Veteran listed her spouse, T., but she did not list any dependent children in the section entitled "identification of children and information relative to custody."  In an October 2000 letter, the RO notified the Veteran that she was being paid an additional dependency allowance for her spouse, T..  The Veteran was advised to notify the RO immediately if there was any change in the number or status of her dependents.  

A review of the claims file indicates that the Veteran did not submit any information regarding her dependent children within a year of the notification of the rating action.  

In a February 2009 letter, the RO advised the Veteran that October 1999 was the last time that they knew she had dependents.  The RO advised the Veteran to complete an enclosed Declaration of Status of Dependents Form and return the form to the RO.  The Veteran was informed that, if they did not hear from her by April 1, 2009, her payments would be reduced effective May 1, 2000.  

In a letter dated on April 21, 2009, the RO advised the Veteran that she had not returned the dependency questionnaire the RO sent her.  She was informed that October 1999 was the last time they knew she was married to her spouse.  She was advised that, to this date, they had not received the requested information and were therefore taking the proposed action to remove her spouse from her award.  The notice included an enclosed VA Form 61-686c (Declaration of Status of Dependents).  

On April 17, 2009, the Veteran submitted the VA Form 61-686c to the RO.  The Veteran indicated that her dependents included her husband and her children, N. and K.  The form was not signed by the Veteran.  

In May 2009, the RO returned the VA Form 61-686c to the Veteran for her signature.  

A report of contact in the claims file reflects that the Veteran called the RO on April 17, 2009.  She informed the RO that she did not receive the form to send in regarding claiming her dependents.  She stated that she had moved, and her mail was not sent to her.  She stated that she thought she had changed her address.  The Veteran indicated that she was submitted the VA Form 61-686c to the RO.  

On May 13, 2009, the RO received the Veteran's completed and signed VA Form 61-686c.  

A letter dated in June 2009 advised the Veteran that N. and K. were added as dependents effective June 1, 2009.

The Veteran has disagreed with the effective date.  In  statements in support of her claim, the Veteran noted that her daughters were born in 1993 and 1994, respectively.  The Veteran noted that this was indicated in medical records sent to the VA.  

The Veteran also asserts that her dependency form was submitted several times and was lost.  To the extent that the Veteran suggests that VA lost or misplaced the form she submitted prior to May 13, 2009, she has offered no supporting evidence.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

There is no VA Form 21-686c contained in the claims file that was received prior to May 13, 2009.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO would have been received and associated with the claims file. Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the Veteran's assertion that her form was sent in several times and was lost is not sufficient to rebut the presumption of regularity in the administrative process.

Based upon the foregoing, the Board finds that an effective date prior to June 1, 2009 for dependency status for N. and K. is not warranted.  In this regard, there is no VA Form 21-686c contained in the claims file that was received prior to May 13, 2009.   Accordingly, as there is a preponderance of the evidence against the claim for an earlier effective date, the claim must be denied.  


ORDER

Entitlement to an effective date prior to June 1, 2009 for dependency status for N and K is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


